Citation Nr: 0601720	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for residual of a left eye 
injury.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The record on appeal reflects that the veteran had active 
service from December 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Board notes that, while we have been unable to locate the 
veteran's separation report, DD Form 214, in the claims 
folder, there is specific mention of that document in the 
statement of the case.  Moreover, it appears that the RO 
verified the veteran's dates of service, which are consistent 
with what he reported on his claim for compensation on VA 
Form 21-526.  Therefore, the Board finds that there is no 
issue as to the veteran's dates of service which prevents the 
Board from now reviewing this claim.  


FINDING OF FACT

The veteran's decreased visual acuity in the left eye is due 
to anisometropia.  As a refractive error, the change in 
vision is not a disease or injury for which compensation 
benefits may be awarded.


CONCLUSION OF LAW

An acquired eye disorder, manifested by anisometropia, a 
refractive error of the eyes, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in October 2000, prior to the initial AOJ 
decision in November 2001.  

The record reflects that the veteran was provided with copies 
of the November 2001 rating decision; the January 2003 
statement of the case; and the supplemental statement of the 
case issued in March 2004.  By way of these documents, he was 
informed of the evidence needed to support his claim for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letters dated in October 2000 and April 2005, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
private outpatient treatment records, and the March 2004 VA 
examination report have been obtained and associated with the 
claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

C.  Factual Background

Service medical records show that, at the time of the 
veteran's entrance onto active duty, his distant visual 
acuity was 20/20 in both eyes.  In December 1989, he was 
treated for pain and swelling in the left eye and left side 
of his head secondary to altercation.  He denied loss of 
consciousness or dizziness.  On examination there was edema 
and ecchymosis to the lower eyelid and at the head in the 
left temporal region.  The clinical impression was contusion 
injury to the face and head.  At separation examination in 
November 1992 clinical evaluation of the eyes was normal and 
visual acuity was 20/20 bilaterally.  On his report of 
medical history the veteran denied eye trouble and indicated 
he had vision in both eyes  There was no diagnosis of an eye 
disorder.  

Post-service records dated from 1988 to 2004 show that the 
veteran was seen for a decreased visual acuity, which was 
diagnosed as anisometropia.  Specifically, in July 1998, he 
complained of blurred vision in the left eye and halos around 
bright objects.  He gave a history of trauma to the left eye 
secondary to an assault during service.  On examination there 
was slight swelling under the left eye and the conjunctiva 
were slightly injected.  The pupils were equal and reactive 
to light with accommodation.  The fundi were normal in the 
right eye and poorly on the left.  Visual acuity in the left 
eye was 20/30 with correction.  Distance visual acuity 
without correction was 20/20 in the right eye and 20/25+ in 
the left eye.  The clinical impression was of symptoms 
related to anisometropia.  Visual fields were normal.  There 
were no neurological signs.  

In August 2001, the veteran's private physician noted the 
veteran complained of symptomatic glare, with no etiology 
found.  The diagnosis was anisometropia, which was corrected 
with a new eyeglasses prescription.  

In September 2001, the veteran complained of a bubble on the 
white of his eye.  On examination visual acuity in the left 
eye was 20/25-1.  The clinical assessment was conjunctivitis.  

During VA examination in March 2004, the veteran gave a 
history of blunt trauma to the left eye in 1989 that resulted 
in orbital fracture and severe trauma to the left eye and 
eyelids.  He stated that his eyelid had remained swollen for 
three weeks and an X-ray was taken to examine the extent of 
orbital fracture.  Currently the veteran complained of 
blurred vision and halos around objects when viewed with the 
left eye.  He also indicated swelling of the left upper and 
lower eyelids.  The examiner referred to an in-service sinus 
X-ray in October 1991, which showed probable submucous cysts 
in the maxillary sinuses.  The veteran complained of pain 
which was palpable to the superior left maxillary region, and 
of persistent frontal headaches.  The examiner also noted 
that the veteran's eye examination at discharge in November 
1992 showed visual acuity was 20/20 bilaterally.  The 
examiner also noted the veteran's post-service diagnosis of 
anisometropia in 1998.  

On examination the veteran's distant visual acuity without 
correction was 20/20 on the right and 20/50 +1 on the left.  
With correction vision in the left eye improved to 20/20.  
The refraction was plano +0.25 x150 on the right and +3.35 
+0.50 x 111 on the left.  With the same correction, vision 
was 20/20 bilaterally at near.  Color testing was normal 
bilaterally.  Pupillary testing showed hippus bilaterally, 
however, there was no efferent pupillary defect in either 
eye.  Confrontation visual field testing was normal 
bilaterally.  Slit lamp examination showed normal 
conjunctiva, clear cornea, deep and quiet anterior chamber, 
normal iris, and clear lens bilaterally.  On external 
examination the eyes were ortho on primary gaze at near and 
far.  The range of extraocular muscle movement was full in 
both eyes.  The left upper and lower lids had mild swelling.  
The palpation of the orbital rims bilaterally revealed 
irregular an inferior orbital margin on the left.  There was 
no pain or reduced sensation on palpation.  Intraocular 
pressure was 15 on the right and 16 on the left.  Dilated 
fundus examination showed cup-to-disc ratio of 0.15, with 
normal appearing macula, retinal vessels, and periphery in 
both eyes.  The clinical impression was anisometropia with 
notably different refractive error in both eyes partially 
responsible for the visual discomfort in the left eye without 
correction.  The examiner concluded that there was a possible 
history of blunt ocular trauma on the left, however no such 
report was seen in the claims folder and the only possible 
indicator of such trauma was a irregularity of the orbital 
margin inferiorly on the left and minimal edema of left upper 
and lower eyelids, possibly residual to the trauma.  There 
were no signs of optic nerve or retinal injury from the 
trauma.  The best correctable visual acuity in the left eye 
at that time was 20/20, and the veteran's color vision was 
normal.  

D.  Analysis

Service medical records fail to reveal any significant injury 
in or near the left eye, other than the veteran's reported 
head trauma.  

Although the veteran was treated for an injury to the left 
eye in service, there is no evidence of current chronic 
disease process.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Despite the veteran's treatment for an injury 
during service, he was not diagnosed as having any residual 
disability.  In light of the fact that he continued to serve 
until his separation in 1993 without any further complaints 
or treatment, it is evident that his symptoms were acute and 
transitory, and resolved in service.  As a result, the 
veteran's service medical records do not affirmatively 
establish that a residual left eye disability manifested by 
vision loss had its onset during his active military service.  

While the evidence establishes the veteran now has 
anisometropia, service connection is not warranted for that 
condition.  The Board notes that anisometropia is a 
difference in the refractive power of the two eyes.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed.1994).  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  38 C.F.R. § 3.303(c) (2005).  

Pursuant to the VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part VI, para. 11.07(b) (Aug. 26, 1996), defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  The Manual further provides that 
there is long established policy permitting a grant of 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase in myopia producing an uncorrectable 
impairment of vision; only under such unusual circumstances, 
with uncorrectable residuals, may refractive error be 
considered service connected.  Irregular astigmatism may be 
due to corneal inflammation, injury or operation.  Only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Also, 
there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90 (July 18, 1990).

The Board recognizes that Manual M21-1 does not constitute a 
statute or regulation, but its discussion of the issue of 
disorders of the eye is helpful in our analysis.

Although the veteran's service medical records do show injury 
in the area of the left eye, they do not show a decrease in 
visual acuity during his military service.  Post-service 
medical evidence shows a decrease in the veteran's left eye 
vision beginning in 1998.  The remaining records show the 
left eye vision to be stable, with correction provided as 
needed.  In general, his ocular health has been shown to be 
normal, with his only symptoms involving refractive error.  
As refractive error of the eye may not be considered a 
disease or injury according to VA law, and as there is no 
competent medical evidence that any superimposed injury 
during service resulted in a decrease in visual acuity, there 
can be no valid claim. 

The veteran has not brought forth any medical evidence which 
would either refute the medical evidence of record or suggest 
a nexus between any current eye injury residuals and his 
service, and a layman such as the veteran is not competent to 
offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his own opinion and theories 
do not constitute competent medical evidence in support of 
his claim, and thus carry no probative weight on the critical 
question in this matter of medical causation.  The Board 
notes that the overwhelming medical evidence of record 
indicates that the veteran does not currently have residuals 
of a left eye injury related to trauma in service.  
Accordingly, there is no disability to service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for residuals of a left eye 
injury, and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


